Citation Nr: 0822433	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-11 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left eye defect, with decreased visual 
acuity and pale disc secondary to injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The veteran served in the Florida Army National Guard from 
April 1980 to April 1992.  He served on active duty for 
training from July 7, 1980, to September 8, 1980, and from 
July 27, 1981, to September 17, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in May 2008.  He raised the 
issue of service connection for headaches as secondary to his 
service-connected left eye disability.  As that issue has not 
been developed or certified on appeal, it is referred to the 
RO for such further development as may be necessary.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran suffered an injury to his left eye while 
performing active duty for training in August 1981.  A round 
of M-16 ammunition exploded in his face.  He submitted his 
initial claim for entitlement to disability compensation 
benefits in December 2003.  He was granted service connection 
for left eye defect, decreased visual acuity and pale disc 
secondary to injury in July 2004.  He was awarded a 10 
percent disability evaluation.  The veteran has disagreed 
with his initial evaluation and has sought a higher 
disability evaluation.  

The criteria used to evaluate disabilities of the eyes are 
found at 38 C.F.R. §§ 4.75-4.84a (2007).  Disability can be 
measured by the lack of visual acuity, loss of in the field 
of vision, or loss of muscle function.  Visual acuity is 
measured by standardized tests.  The field of vision and 
muscle function are usually measured by using a Goldmann 
Perimeter Chart.  See 38 C.F.R. §§ 4.76a-4.77.  

The Veterans Benefits Administration (VBA) has approved 
additional testing devices for the measurement of visual 
fields.  See VBA Fast Letter 06-21.  Although other devices 
have been approved for testing the measurement of visual 
fields, the results must still be reported on standard 
Goldmann charts.  Id.  The Board notes that the veteran has 
evidence of tests using another device in his private and VA 
records.  However, the results are not expressed in the form 
required for rating purposes.  

The veteran was afforded a VA examination in January 2006.  
His best distant vision, after correction was measured as 
20/50.  His field of vision was also measured by testing and 
the charts included.  The results of the examination did not 
warrant an increase in the veteran's disability evaluation.

Associated with the claims folder are VA treatment records 
for the period from February 2006 to April 2008.  The records 
do document a general decrease in the veteran's visual acuity 
of the left eye.  They also note that he has a defect in his 
field of vision of the left eye; an entry from March 6, 2008, 
said that the field of vision for the left eye was severely 
restricted.  However, there are no specific test results, 
suitable for evaluation purposes, included in the records.  

The veteran testified at a hearing in May 2008.  He described 
having a blind spot.  He said he had trouble focusing and 
driving.  He also said he experienced double vision and said 
it was 90 percent of the time.  (Transcript p. 6).  

The evidence of record, both clinical medical records as well 
as statements from and testimony of the veteran, shows that 
he has had increased symptomatology since his VA examination 
of January 2006.  A new examination is required to assess his 
level of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The RO should attempt to obtain 
and associate with the claims folder any 
medical records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
eye examination to assess the current 
status of his left eye disability.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


